DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . The amendments of 28 Jul 2022 have been entered.
Response to Arguments
Applicant’s arguments, see Remarks page 8 line 4, filed 28 Jul 2022, with respect to the specification have been fully considered and are persuasive.  The objection of 28 Mar 2022 has been withdrawn. 
Applicant's arguments regarding the prior art filed 28 Jul 2022 have been fully considered but they are not persuasive. 
The applicant argues that “De Maindreville does not disclose wherein one of the at least one alignment structure aligns with of one of the at least one cutter ridge”.
The examiner disagrees. The examiner is taking the definition of ‘alignment’ to mean “the proper positioning or state of adjustment of parts”. De Maindreville discloses ‘proper orientation may be that the operative ridge #19a is perpendicular to a projection #24 of the leading edge of the respective blade #9 through the leading cutter pocket 4” - ¶0043. It is understood that being perpendicular would be ‘the proper positioning’ or proper orientation for De Maindreville. It is further noted, that the prior art of De Maindreville provides for proper orientation and easy installation of the cutter in the pocket, equivalent to the instant application.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim(s) 1-11, 13 and 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “is located on a same side of the bit body as the cutter ridge aligned therewith” in line 10. First, it is unclear how the examiner is to determine what constitutes ‘same side of the bit body’ (i.e. cutting end, shank, leading edge of blade, etc.). The submitted specification offers no support. Second, it is unclear what is co-located with the cutter ridge. The examiner is taking the understanding that ‘at least four alignment structures’ are located on a same side of the bit body as the cutter ridge aligned therewith. Clarification or correction is requested. Claim(s) 2-11 depend from claim 1 and are therefore also rejected under indefiniteness.
Claim 13 depends from claim 1. Claim 1 recites “at least four alignment structures” inter alia; however claim 13 recites “wherein the number of the at least one alignment structure is three”. It is unclear how many alignment structures are being claimed. Prior to the latest amendment, requiring at least four alignment structures, the prior art disclosed three alignment structures (Fig 3B) distributed asymmetrically along the circumference of the bottom of the substrate of the cutter; however as discussed below the number can obviously be changed absent criticality.
Claim 14 depends from claim 13 and therefore is also rejected under indefiniteness.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 16 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by De Maindreville et al. (US 20180355672).
Regarding claim 16, De Maindreville discloses a method to arrange a shaped cutter to a drill bit, comprising: 
configuring a bit body (Fig 5 #2) coupled to a plurality of blades (Fig 5 #9); 
configuring a shaped cutter (#15) having at least one cutter ridge (#19); 
determining a desired orientation (“proper orientation may be that the operative ridge is perpendicular to a projection #24 of the leading edge of the respective blade through the leading cutter pocket” – Fig 4B explained ¶0043) of cutting face of the shaped cutter with respect to a formation based on the performance of the cutter (it is understood that cutters are oriented to yield the most optimized performance); 
determining a blade profile (Fig 5 illustrates cutters forming profile about the blade) of the blade, the position and orientation of a pocket relative to the blade profile and rotary orientation (Fig 5 illustrates rotary orientation of cutters along profile) of the shaped cutter relative to the pocket; 
fabricating at least one alignment structure (Fig 3C #3w and 3k) on the bottom (seen Fig 4D) of the shaped cutter [#15], 
fabricating (Fig 4D – explained “may mount each key 3k into the respective socket #11” - ¶0033) at least one slot (#11) on the bottom of the pocket [#4], 
such that the shaped cutter has a determined rotary orientation (“engage the aligned members, thereby ensuring that the shaped cutter #15 is properly oriented within the respective pocket #4” - ¶0043) relative to the pocket [#4] when the at least one slot [#11] fits (Fig 4D) the at least one alignment structure; 
wherein one of the at least one alignment structure aligns (“proper orientation may be that the operative ridge #19a is perpendicular to a projection #24 of the leading edge of the respective blade #9 through the leading cutting pocket #4” - ¶0043. It is noted that perpendicular is an alignment) with one of the at least one cutter ridge.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-11 are rejected under 35 U.S.C. 103 as being unpatentable over De Maindreville et al. (US 20180355672) alone.
Regarding claim 1, De Maindreville discloses a drill bit (Fig 5 #1) for cutting earth formations (“a bit for drilling wellbore” -abstract), comprising[;] 
a bit body (Fig 5 #2); 
a plurality of cutters (Fig 3 #15) having cutter ridges (Fig 3a-c #19a-c); 
a plurality of blades (Fig 5 #9) with pockets (#34 and “a substrate mounted in a pocket formed in the blade” - ¶0009) to accommodate the plurality of cutters [#15] respectively; 
alignment structures (Fig 3c ‘3w’ on cutter element); 
wherein each of the plurality of cutters [#15] has at least one alignment structure [‘3w’] to align with at least one counter alignment structure (#27k) on each of the pockets to locate (“each key #27k may be wedge-shaped in order to mate with one of the keyways 3w of the shaped cutter #15”- ¶0060) the rotary orientation between each of the plurality of cutters [#15] and each of the corresponding pockets [#34]; and 
wherein at least one of the at least four alignment structures [3w] aligns (interpreted as some arbitrary orientation) with one of the cutter ridges [#19a-c] and is located on a same side of the bit body [#2] as the cutter ridge aligned therewith.
Fig 4B and 4D illustrate cutter (#15) mounted in pocket (#34), wherein the counter alignment structure [#27k) is located on the lowest portion of the cutter (hidden from view in Fig 4B). Two lower ridges are seen also on the ‘same side of the bit body in which the arbitrary alignment of the ridges would be centered around the alignment structure [#3w]. 
De Maindreville does not explicitly disclose, teach or suggest at least four alignment structures.
The difference between the claim and De Maindreville is the claim recites: at least four alignment structures. 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to duplicate all three connections (alignment structure and counter alignment structure), since it has been held that mere duplication of the essential working parts of a device involves only routine skilled the art.  St. Regis Paper Co. v. Bemis Co., 193 USPQ 8. Duplication would not only increase the resistance to twisting, but would also double the orientation positions to the cutter(s).   
Regarding claim 2, De Maindreville discloses wherein the cutters are PDC cutters (“polycrystalline diamond compact” - ¶0038).
Regarding claim 3, De Maindreville discloses wherein the cutters [#15] are shaped cutters (“each leading cutter pocket may be shaped to receive a substrate of a respective shaped cutter” - ¶0030).
Regarding claim 4, De Maindreville discloses wherein the shaped cutters are axially asymmetrical (Fig 3B).
Regarding claim 5, De Maindreville discloses wherein each packet comprises a key #27k formed by the key-former #28m, such that each of the shaped cutters has a desired orientation of cutting face with respect to the earth formation: however it is not explicitly disclosed, taught or suggested that any particular orientation predetermined.
It would have been obvious to one having ordinary ski in the art before the effective filing date of the claimed invention, to optimize the orientation of the keys [#27k] for the most efficient operation. The optimization of proportions in a prior art device is a design consideration within the skill of the art. In re Reese, 290 F.2d 839, 129 USPO 402 (COPA 1961).
Regarding claim(s) 6 and 9, De Maindreville discloses wherein the alignment structure [the 3D structure formed from Fig 3C #3w] is a protrusion/depression at the bottom of a substrate (Fig 3A #17) of the cutter [#15]. 
It would have been obvious to one having ordinary skill in the art at the time of the invention was made to reverse the protrusions and mating recesses, since it has been held that a mere reversal of the essential working parts of a device involves only routine skill in the art.  In re Einstein, 8 USPQ 167. 
Note that it has been held that a mere reversal of the essential working parts of a device involves only routine skill in the art.  In re Einstein, 8 USPQ 167.  See also, MPEP § 2144.04, which states: In re Gazda, 219 F.2d 449, 104 USPQ 400 (CCPA 1955) (Prior art disclosed a clock fixed to the stationary steering wheel column of an automobile while the gear for winding the clock moves with steering wheel; mere reversal of such movement, so the clock moves with wheel, was held to be an obvious expedient.).
Regarding claim(s) 7 and 10, De Maindreville discloses wherein the protrusion/depression are formed integrally (Fig 3C) with the substrate [#17].
Regarding claim(s) 8 and 11, De Maindreville discloses wherein the protrusion is formed by cutting (Fig 3C illustrates notches) the bottom of the substrate [#17].
De Maindreville discloses “the substrate may have a keyway #3w formed therein” - ¶0041; however does not explicitly disclose how the keyway was formed.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, to employ one of the finite methods to create such a 3D surface, such as cutting.
Claim(s) 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over De Maindreville in view of Tibbetts et al. (USP 5,605,198).
Regarding claim(s) 17 and 18, De Maindreville discloses the method of claim 16: however does not explicitly discloses, teaches or suggests wherein a desired orientation of the cutting face of the shaped culler with respect to a formation is based on WOB or ROP performance of the cutter.
Tibbitts teaches “In order to effectuate optimum placement of engineered cutting elements, the drilling environment with as many parameters as possible should be simulated, mathematically via FEA, or otherwise, for a given design profile. Thus, known formation lithology including unstressed rock strength, permeability and other parameters obtainable from logging and seismic studies, as well as design rotational speed, WOB and design ROP, thermal loading on cutters, cutter wear rates, design depth of cut and drilling fluid-related characteristics such as filtration rates and gradients
may be employed to optimize cutter selection and placement. In extreme cases, such modelling may dictate that another bit profile altogether be employed for a more beneficial or economically viable result — (Col 11 line 6-20).
It would have been obvious to one having ordinary skill in the art before the
effective filing date of the claimed invention, given the teaching of Tibbitts, to modify the orientation of the cutting face of the shaped cutter with respect to a formation based on WOB or ROP performance of the cutter for the purpose of maximizing cutter efficiency and tool life.
Claim(s) 19 is rejected under 35 U.S.C. 103 as being unpatentable over Maindreville in view of Chapman et al. (USP 10,107,043).
Regarding claim 19, De Maindreville discloses the method of claim 16, however is silent on fabricating the at least one alignment structure on the bottom of the shaped cutter is to cut the bottom of the substrate of the shaped cutter using laser cut or electrical discharge machining.
Chapman teaches “accordingly, material may be removed from superabrasive
table 14 to form desired geometrical features by using any suitable technique, including, as discussed above, laser cutting or ablation, electrical discharge machining (e.g., plunge EDM, sinker EDM), electrical discharge grinding (“EDG”), electro-chemical erosion, water jet cutting, and/or abrasive water jet machining.
Substrate 112 may also be formed to any desired shape and configuration. For example, substrate 112 may be molded or otherwise shaped to form a desired shape and configuration (e.g., by any of the processes discussed above with respect to shaping superabrasive table 14) — (Col 11 line 44-55). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, given the teaching of Chapman, to cut the at least one alignment structure by one of the finite number of cutting/shaping tools available.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RONALD R RUNYAN whose telephone number is (571)270-5400. The examiner can normally be reached Monday-Friday 8:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby Flynn can be reached on (571) 272-9855. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/D. ANDREWS/Primary Examiner, Art Unit 3672                                                                                                                                                                                                        

/R.R.R/Examiner, Art Unit 3672                                                                                                                                                                                                        08 Nov 2022